 In the Matter Of PELICAN CRACKER FACTORY, INC.andINTERNATIONALBROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN AND'HELPERS, LOCAL No. 270, A. F. OF L.Case No. R-2253.-Decided February 14, 1941Jurisdiction:baking industry.Investigationand Certification of Representatives: existence of question: refusalto accord union recognition; election necessary.Unit Appropriate for CollectiveBargaining:employees engaged customarily indriving or loading motor trucks.Messrs.HarryMeEnerny,Jr.,andSamuel Lang,of New Orleans,La., for the Company.-Messrs.AlvinI. LiskaandManny Moore,of New Orleans,La., forthe Union..Mr. Harold Weston,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn December 9, 1940, and January 6, 1941, respectively, Interna-tionalBrotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers, Local No. 270, herein called the Union, filed with the Re-gional Director for the Fifteenth Region (New Orleans, Louisiana), apetition and amended petition alleging that a question affecting com-merce had arisen concerning the representation of employees of Peli-can Cracker Factory, Inc., New Orleans,(Louisiana, herein called theCompany, and requesting an investigation and certification of repre-sentatives pursuant to Section 9 (c) of the National Labor RelationsAct) 49 Stat. 449, herein called the Act.On December 26, 1940, theNational Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act, and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 2, asamended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearing upondue notice.'29 N. L. R. B., No. 105.-607 608DECISIONSOF NATIONALLABOR RELATIONS BOARDOn January 3, 1941, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company and 'theUnion, Pursuant to notice, a hearing was held on January 10, 1941,at New Orleans, Louisiana, before Charles A. Kyle, the Trial Exam-iner duly designated by the Board.The Company and the,Unionwere represented by counsel and participated in the hearing.Fullopportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues was' afforded all par-ties.During the course of the hearing the Trial Examiner madeseveral rulings on motions and on objections to the admission of evi-dence.The Board has reviewed the rulings of the Trial Examinerand finds that no prejudicial errors were 'committed.The rulingsare hereby affirmed.On January 28, 1941, the Company, and on February 3, 1941, the'Union, filed briefs which the Board has duly considered.Upon the entire record in the case, the Board-makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYPelican Cracker Factory, Inc., is engaged in the production, saleand distribution of cakes and crackers.During the 11-month periodfrom January 1, 1940, to November 30, 1940, the Company purchasedraw materials, valued at approximately $150,000, more than 70per cent of which were shipped to the Company from points out-side the State of Louisiana.During this same period, the Company'ssales amounted to about $400,000, almost 50 per cent of which rep-resent sales to purchasers outside the State of Louisiana.The Com-pany employs approximately 124 persons.The Company admits that it is engaged in interstate commercewithin the meaning of the Act.II.THE ORGANIZATION INVOLVEDInternational Brotherhood of Teamsters, Chauffeurs,Warehouse-men and Helpers, Local Union No. 270, is a labor organization affili-ated with the American Federation of Labor, admitting to member-ship employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to bargain with the Union, assigning, asthe reason for its refusal, its belief that the Union does not repre-sent a majority of the employees in an appropriate unit.At thehearing there was introduced in evidence a report of the Regional PELICAN CRACKER FACTORY, INC.609Director which shows that the Union represents a substantial numberof employees in the unit which it alleges to be appropriate.'We find that a question has arisen concerning the representationof employees of the Company.IV. THE EFFECT OF_ THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen occurring in connection with,the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic and commerce among the several States,and tends to lead to, labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE APPROPRIATE UNITThe Union contends that all truck drivers and "truck drivers'helpers" employed by the Company constitute an appropriate bar-gaining unit.It is the Compaliy's position that the unit should con-sist of all employees in what it 1 'rms its shipping department.At the time of the hearing, there were 13 employees in,the unitsought by the Teamsters, 10 of whom are required by the Companyto have chauffeurs' licenses.Of these 13 employees, 3 drive trucksexclusively,while a fourth drives a truck all but 1 hour a daywhich-he spends in truck loading.Two other employees, HiltonSmith and Morris Scott, devote the major portion of their day totruck driving and spend the remainder of their time in loading trucks,assembling orders, and traflsporting products by means of flat dollytrucks, from one part of the first floor, where products are wrappedand stored, to another.Adrian Reimann and Oscar Madere, twoother employees, customarily drive and load trucks and perform theother duties ascribed to Smith and Scott. - Floyd Diehl, StanleyDaigle, Benjamin Ryan, Oray Braud, and Allan Edgecombe, thefive remaining employees in the unit proposed by the Union, donot drive trucks, although Daigle and Braud are required to possessdrivers' licenses; these five employees customarily load trucks andprepare orders for shipment. It is the Union's position that theprimary work of the afore-mentioned 13 employees is driving andloading trucks and that they depart from these duties only whenthere is a lull in their usual work.In addition to these above-described 13 employees, the Companywould include in the unit 18 other employees on the ground thatr In support of its position that it represents 12 of the 13 employees in the unit whichit claims is appropriate,the Union submitted to the Regional Director 11 authorizationcards, all of which were dated November 1940 610DECISIONSOF NATIONALLABOR RELATIONS BOARDall 31 perform related work in the same, department and under thesame supervisor.None of these. 18 employees customarily drives or,loads motor trucks.Twelve of the 18 employees are women, one ofwhom packs samples -and spends a small proportion of her day inoffice work, while the remainder wrap and sometimes stack thecakes and, when necessary, place the products on the flat dollytrucks that are used to transport materials between the variousdepartments of the plant.The Company claims that all but 3of the 13 employees in the unit desired by the Union may be, andare, called upon to assist the girls with the wrapping; it appears,however, that only in rare instances, have these employees beenrequired to help the girls with their work.The six other employeesperform a variety of duties.. One is a general utility man whomakes and repairs boxes and sometimes packs the products.Twosweep and clean the factory.Two others transport, by means ofthe. dolly trucks, products and containers between the production-department on the second floor, 'and the first floor where the em-ployees in question work.The sixth, Erwin, uses the dolly trucksto carry products between various parts of the first floor, helpsreceive raw materials, stacks products in the storeroom; and cleanscracker cans; on one or two occasions, Erwin has been called uponto load trucks.While the 13 employees comprising the Union's desired unit- andthe other 18 employees may be called upon to perform similartasks, the 13 employees are the only ones who regularly perform theduties of driving arid loading trucks, and they therefore constitutea coherent group.Twelve of the 13 truck drivers and loaders ap-pear to have designated the Union, and it does not appear thatthe Union has sought to organize the remainder of the shippingdepartment.'Under these circumstances, we find that the Company's employeesengaged customarily in driving or loading motor trucks constitutea unit appropriate for the purposes of collective bargaining andthat said unit will insure to the employees of the Company the full.benefit of their right to self-organization and to collective bargain-ing, and otherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning representa-tion can best be resolved by the holding of an election by secretballot.We shall direct that such an election be held.Those em-2While the Union admits that some of the employees outside its proposed unit were.contacted by its representatives,,,itclaims that this was inadvertent and that they were"turned down"as soon as the error was disclosed PELICAN CRACKER FACTORY, INC.611ployees in the appropriate unit during the pay-roll period immedi-ately preceding the date of the Direction of Election, includingemployees who did not work during such pay-roll period becausethey were ill, on vacation, or temporarily laid off, but excludingthose who have since quit or been discharged for cause, shall beeligible to vote in the election.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Pelican Cracker Factory, Inc., New Or-leans, Louisiana, within the meaning of Section 9 (c) and Section2 (6) and (7) of the National Labor Relations Act.2..The Company's employees engaged customarily in driving orloading motor trucks constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, it is herebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith Pelican Cracker Factory, Inc., New Orleans, Louisiana, anelection by secret ballot shall be conducted as early as possible butnot later than thirty (30) days from the date of this Direction ofElection, under the direction and supervision of the Regional Di-rector for the Fifteenth Region, acting in this matter as agent fortheNational Labor Relations Board and subject to Article III,Section 9, of said Rules and Regulations, among its employees en-gaged customarily in driving or loading motor trucks, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including such employees who did notwork during that period because they were ill, on vacation, or tem-porarily laid off, but excluding employees who have since quit orbeen discharged for cause, to determine whether or not they desire tobe represented for purposes of collective bargaining by InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers,Local No. 270, A. F. of L..413602-42-vol 29-40